Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 19 (Amended): A server comprising: 
a basic input output system operable to perform a power-on self-test routine when power is applied; 
a baseboard management controller having an independent power supply, the baseboard management controller accessing system data; 
an independent management protocol interface bus coupling the basic input output system to the baseboard management controller; and 
a plurality of interface protocols to communicate the system data between the baseboard management controller and the basic input output system, 
wherein the basic input output system is operable to select- the fastest available interface protocol  during the power-on self-test routine.

Authorization for this examiner’s amendment was given in a telephone interview with Palash Basu (Registration Number 73,919) on July 2, 2021.
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-19 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on April 6, 2021, in response to the office action mailed on January 25, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a system for providing self-test data during a power-on routine of a basic input output system where the basic input output system is operable to perform a power-on self-test routine and during such power-on self-test routine the basic input output system is operable to determine/select the fastest available interface of the plurality of interfaces to communicate system data from a controller to the basic input output system.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated April 7, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach BIOS processes during a power-on routine:
U.S. PATENT NUMBERS:
2008/0028117 A1 – connect to faster CPU but no disclosure about fastest interface between BIOS and a controller [Claim 1]
2017/0269943 A1 – [Paragraphs 0034 and 0038]
2020/0349103 A1 – [Paragraph 0079]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        July 2, 2021

/Farley Abad/Primary Examiner, Art Unit 2181